                                                                                                                  1   Anthony S. Petru, Esq., State Bar No. 91399
                                                                                                                      petru@hmnlaw.com
                                                                                                                  2   Carole M. Bosch, Esq., State Bar No. 239790
                                                                                                                      bosch@hmnlaw.com
                                                                                                                  3   HILDEBRAND, McLEOD & NELSON, LLP
                                                                                                                      Westlake Building
                                                                                                                  4   350 Frank H. Ogawa Plaza, 4th Floor
                                                                                                                      Oakland, CA 94612-2600
                                                                                                                  5   TEL: (510) 451-6732
                                                                                                                      FAX: (510) 465-7023
                                                                                                                  6
                                                                                                                    Attorneys for Plaintiff
                                                                                                                  7 ROBERT B. MOOHR

                                                                                                                  8 Jacob D. Flesher, Esq., State Bar No. 210565
                                                                                                                    jdf@fsslawfirm.com
                                                                                                                  9 Jason W. Schaff, Esq., State Bar No. 244285
                                                                                                                    jws@fsslawfirm.com
                                                                                                                 10
                                                                                                                    Jeremy J. Schroeder, Esq., State Bar No. 223118
                                                                                                                 11 jjs@fsslawfirm.com
HILDEBRAND, MCLEOD & NELSON, INC.




                                                                                                                    FLESHER SCHAFF & SCHROEDER, INC.
                                                                                                                 12 2202 Plaza Drive
                                                       350 FRANK H. OGAWA PLAZA, FOURTH FLOOR




                                                                                                                    Rocklin, CA 95765-4404
                                                                                                                 13 TEL: 916-672-6558
                                                             OAKLAND CALIFORNIA 94612-2006
                                    ATTORNEYS AT LAW
                                                                  WESTLAKE BUILDING




                                                                                                                 14 FAX: 916-672-6602
                                                                                                (510) 451-6732




                                                                                                                 15   Attorneys for Defendant
                                                                                                                      UNION PACIFIC RAILROAD COMPANY
                                                                                                                 16

                                                                                                                 17                                  UNITED STATES DISTRICT COURT

                                                                                                                 18                    EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO

                                                                                                                 19

                                                                                                                 20   ROBERT B. MOOHR,                              )       CASE NO. 2:17-cv-01936-WBS-EFB
                                                                                                                                                                    )
                                                                                                                 21                     Plaintiff,                  )       STIPULATION AND ORDER TO
                                                                                                                                                                    )       EXTEND TIME TO FILE
                                                                                                                 22   vs.                                           )       DISPOSITIONAL DOCUMENTS
                                                                                                                                                                    )
                                                                                                                 23   UNION PACIFIC RAILROAD                        )
                                                                                                                      COMPANY, a corporation;                       )
                                                                                                                 24                                                 )
                                                                                                                                        Defendant.                  )
                                                                                                                 25                                                 )

                                                                                                                 26
                                                                                                                                IT IS HEREBY STIPULATED by and between the parties to this action, Plaintiff
                                                                                                                 27
                                                                                                                      ROBERT B. MOOHR and Defendant UNION PACIFIC RAILROAD COMPANY, by and through
                                                                                                                 28
                                                                                                                                                                        1
                                                                                                                      2:17-cv-01936-WBS-EFB                                    Stipulation and Order to Extend Time to File
                                                                                                                                                                                                  Dispositional Documents
                                                                                                                  1
                                                                                                                      their designated counsel, that the deadline to file a Joint Stipulation and Order for Dismissal with
                                                                                                                  2
                                                                                                                      Prejudice be extended thirty (30) days. The parties hereby request the Court extend the deadline to
                                                                                                                  3
                                                                                                                      Mach 13, 2019.
                                                                                                                  4
                                                                                                                                 IT IS SO STIPULATED.
                                                                                                                  5

                                                                                                                  6   DATED: February 11, 2019
                                                                                                                                                                            HILDEBRAND, McLEOD & NELSON, LLP
                                                                                                                  7

                                                                                                                  8                                                         By:     /s/ Carole M. Bosch
                                                                                                                                                                                   CAROLE M. BOSCH
                                                                                                                  9                                                                Attorneys for Plaintiff
                                                                                                                                                                                   ROBERT B. MOOHR
                                                                                                                 10
                                                                                                                      DATED: February 11, 2019
                                                                                                                 11
HILDEBRAND, MCLEOD & NELSON, INC.




                                                                                                                                                                            FLESHER SCHAFF & SCHROEDER, INC.
                                                                                                                 12
                                                       350 FRANK H. OGAWA PLAZA, FOURTH FLOOR




                                                                                                                                                                            By:      /s/ Jeremy S. Schroeder
                                                                                                                 13
                                                             OAKLAND CALIFORNIA 94612-2006




                                                                                                                                                                                   JEREMY SCHROEDER
                                    ATTORNEYS AT LAW




                                                                                                                                                                                   Attorneys for Defendant
                                                                  WESTLAKE BUILDING


                                                                                                (510) 451-6732




                                                                                                                 14                                                                UNION PACIFIC RAILROAD
                                                                                                                 15

                                                                                                                 16

                                                                                                                 17

                                                                                                                 18

                                                                                                                 19

                                                                                                                 20
                                                                                                                 21

                                                                                                                 22
                                                                                                                 23

                                                                                                                 24

                                                                                                                 25

                                                                                                                 26

                                                                                                                 27

                                                                                                                 28
                                                                                                                                                                        2
                                                                                                                      2:17-cv-01936-WBS-EFB                                       Stipulation and Order to Extend Time to File
                                                                                                                                                                                                     Dispositional Documents
                                                                                                                  1
                                                                                                                                                                    ORDER
                                                                                                                  2
                                                                                                                                The Court is in receipt of the parties’ stipulation to extend the time to file its dispositional
                                                                                                                  3
                                                                                                                      documents.
                                                                                                                  4
                                                                                                                                IT IS HEREBY ORDERED that the Dismissal with Prejudice shall be filed on or before
                                                                                                                  5
                                                                                                                      March 13, 2019.
                                                                                                                  6
                                                                                                                      IT IS SO ORDERED.
                                                                                                                  7
                                                                                                                                ENTERED this 12th day of February, 2019.
                                                                                                                  8

                                                                                                                  9

                                                                                                                 10

                                                                                                                 11
HILDEBRAND, MCLEOD & NELSON, INC.




                                                                                                                 12
                                                       350 FRANK H. OGAWA PLAZA, FOURTH FLOOR




                                                                                                                 13
                                                             OAKLAND CALIFORNIA 94612-2006
                                    ATTORNEYS AT LAW
                                                                  WESTLAKE BUILDING


                                                                                                (510) 451-6732




                                                                                                                 14
                                                                                                                 15

                                                                                                                 16

                                                                                                                 17

                                                                                                                 18

                                                                                                                 19

                                                                                                                 20
                                                                                                                 21

                                                                                                                 22
                                                                                                                 23

                                                                                                                 24

                                                                                                                 25

                                                                                                                 26

                                                                                                                 27

                                                                                                                 28
                                                                                                                                                                          3
                                                                                                                      2:17-cv-01936-WBS-EFB                                        Stipulation and Order to Extend Time to File
                                                                                                                                                                                                      Dispositional Documents
